DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12,16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Rowntree (US 2015/0289733) in view of Fritsche (US2015/0335217). Rowntree discloses a vacuum cleaner system 10 comprising a handheld vacuum cleaner 12, a stick 14 comprising a stick body having a receptacle configured to attached to the handheld vacuum cleaner 12 to form a stick vacuum cleaner 10, the vacuum cleaner 12 and stick 14 form an air path when the stick 14 is attached to the handheld vacuum cleaner 12, the air path extending to an air outlet 38 provided in the stick 14, a sealing .
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the vacuum cleaner system of Rowntree with a noise absorption unit in the form of a muffler 73 and 74, as disclosed by Fritsche, in order to provide a vacuum cleaner which is quiet and does not pose a hazard to the hearing of the user.
Fritsche does not disclose a muffler as claimed. Smellie discloses an upright vacuum cleaner which includes a muffler coupled to the outlet from the vacuum motor. The muffler 21 in the form of a tube comprising an outer metallic casing 22 and a spaced inner perforated tube 23 with a sound absorbing material 24 occupying the space. Accordingly, it would have been obvious to one skilled in the art to modify the vacuum cleaner in Rowntree by adding a muffler to the exhaust outlet 38, as taught in Fritsche, and for the muffler to be in the form of an inner tube and outer tube with sound absorbing material therebetween in order to reduce vacuum noise, as taught in Smellie. Claims 10,17
Claim 11
Since the sealing 66 is air tight it is also inherently sound proof. Claim 12
Regarding claim 16, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Accordingly, the dimension claimed are considered to be obvious in view of Rowntree, Fritsche and Smellie. Claim 16
Rowntree also discloses a stick vacuum cleaner 10, the stick comprising: a stick body 14 having a receptacle configured to receive a handheld vacuum cleaner 12 (see fig.2) having a handheld vacuum cleaner air outlet 36; an air path extending from the receptacle at a location adjacent the handheld vacuum cleaner air outlet 36 to a stick air outlet 38 (shown in fig.2). Rowntree is silent as to a muffler. Fritsche discloses a vacuum cleaner system having a noise absorption unit 73 in the air path 47, wherein the noise absorption unit 73 comprises a muffler, wherein the muffler comprises a tube and absorber material (first noise absorption unit in the air path) and a second noise absorbing unit 74 covering the air outlet.
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the vacuum cleaner system of 
Fritsche does not disclose a muffler as claimed. Smellie discloses an upright vacuum cleaner which includes a muffler coupled to the outlet from the vacuum motor. The muffler 21 in the form of a tube comprising an outer metallic casing 22 and a spaced inner perforated tube 23 with a sound absorbing material 24 occupying the space. Accordingly, it would have been obvious to one skilled in the art to modify the vacuum cleaner in Rowntree by adding a muffler to the exhaust outlet 38, as taught in Fritsche, and for the muffler to be in the form of an inner tube and outer tube with sound absorbing material therebetween in order to reduce vacuum noise, as taught in Smellie. Claims 18,19
The handheld vacuum cleaner 12 is configured to attach to a front of the stick 14, and the air outlet 38 is provided on a back side of the stick 14, the back side being opposite the front side relative to the length of the stick (shown in fig. 2). Claim 20
Allowable Subject Matter
Claim 21 is allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723